EXHIBIT21 Subsidiaries as of December 31, 2008 Name Jurisdiction of Organization Interactive Intelligence International, Inc. United States Interactive Portal, Inc. United States Vonexus, Inc. United States Interactive Intelligence France S.A.R.L. France ININ (Australia) Pty Ltd. Australia ININ UK Limited England ININ Netherlands B.V. The Netherlands Interactive Germany Gmbh Germany Innovative Interactive Korea, Inc. Korea Interactive Intelligence Dubai Dubai Interactive Intelligence, Canada Canada
